Citation Nr: 0704566	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from August 1963 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision.  

The Board notes that the April 2004 RO decision (as well as 
the November 2004 RO decision) denied service connection for 
PTSD apparently on a de novo basis.  However, service 
connection for that disorder was previously denied in a final 
April 2003 RO decision.  Therefore, the Board must address 
whether the veteran submitted new and material evidence to 
reopen his claim for service connection PTSD.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for PTSD.  The issue of the merits of 
the claim for entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an April 
2003 decision, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The April 2003 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for PTSD in April 2003.  The 
April 2003 RO decision was not appealed and is considered 
final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 2003 RO 
decision included the veteran's available service personnel 
records; his service medical records; post-service private 
and VA treatment records; various lay statements; an article 
concerning the USS Scorpion; and the veteran's own statement.  
The RO denied service connection for PTSD on the basis that 
the evidence showed that it had been determined that the 
veteran did not have PTSD.  The RO also noted that the 
evidenced showed that the veteran's current psychiatric 
disorder, panic disorder with agoraphobia, began many years 
after the veteran was discharged from service.  

The veteran's available service personnel records indicate 
that he was not awarded decorations evidencing combat.  He 
served aboard ships and submarines, including the USS 
Scorpion.  His occupational specialty for a period of service 
from August 1963 to May 1967 was an ordinanceman, ammunition, 
explosives.  He had a total of seven years, eight months, and 
14 days of foreign and/or sea service.  The veteran's service 
medical records showed no complaints of or treatment for 
PTSD.  

Post-service private and VA treatment records showed 
treatment for variously diagnosed psychiatric disorders, 
including rule out PTSD.  PTSD was not specifically 
diagnosed.  

An October 1986 report from Greene Memorial Hospital noted 
that the veteran was seen with a three week history of 
recurrent malaise and having episodes of feeling well/unwell.  
The final diagnoses included possible transient ischemic 
attacks and anxiety reaction.  

A November 1999 VA treatment entry noted that the veteran had 
been diagnosed with a panic disorder with agoraphobia.  The 
veteran reported that his problems started fifteen years 
earlier when he had a panic attack and was taken to the 
hospital thinking it was a heart attack.  The assessment was 
panic disorder with agoraphobia.  An August 2001 entry noted 
that the veteran was screened in primary care with "DAP" 
and that it was reported that he was positive for depression 
and PTSD pursuant to such screening tool.  The veteran stated 
that he was in the submarine fleet during the Vietnam War, 
but that even though he was not in Vietnam, he did have some 
bad and traumatic experiences.  He noted that his submarine 
was shot at by Russian soldiers and that he saw American 
servicemen in Pennsylvania with legs and arms missing.  The 
veteran further indicated that all his crew members in the 
submarine drowned while he was on leave and that he felt as 
if family members had died.  The assessment included panic 
assessment with agoraphobia and rule out PTSD.  A September 
2001 entry related diagnoses of panic disorder with 
agoraphobia.  

A June 2002 treatment related an assessment of panic disorder 
with agoraphobia.  The examiner commented that the veteran's 
symptoms were reevaluated for the possibility of PTSD, but 
that it did not seem likely that he had the condition.  A 
November 2002 treatment report noted that the veteran was 
being interviewed for consultation and a second opinion 
requested by his regular psychiatrist to evaluate for PTSD.  
He reported that he was stationed on a submarine called the 
USS Scorpion from 1965 to 1967.  He stated that he received 
news that it sank in 1968.  The veteran reported that they 
were shot at by Russians, but the submarine was never hit 
until it was torpedoed and sank in 1968.  He noted that his 
first PTSD incident was where he had to stop the flooding of 
a submarine and was told that he did it wrong.  The veteran 
indicated that he saw soldiers returning from Vietnam when he 
was stationed in Philadelphia and that they would come home 
without arms and legs and he couldn't stand it.  As to an 
assessment, the examiner indicated that the veteran seemed to 
have more problems with a panic disorder and that he did not 
meet the criteria for a diagnosis of PTSD.  

The evidence received since the June 2003 RO decision 
includes additional VA treatment records, including 
examination reports; a tape of an interview with a VA 
psychiatrist; an article concerning PTSD; and statements and 
testimony from the veteran.  

The VA treatment records contain evidence of treatment for 
and diagnoses of PTSD, as well as other psychiatric 
diagnoses.  For example, a September 2003 VA clinical 
evaluation report from both a social worker and a 
psychologist noted that the veteran was seen in September 
2003.  It was reported that the evaluation process lasted for 
three hours and that it included psychometric testing, 
complete biopsychosocial, and review of military records, 
letters from family and friends, VA treatment records, and 
the veteran's self report.  The diagnosis was PTSD, chronic, 
severe.  

A November 2003 VA psychiatric examination report noted that 
the veteran's claims file had been reviewed.  The impression 
was panic disorder with agoraphobia and mood disorder, not 
otherwise specified.  A July 2004 VA treatment report related 
an assessment of PTSD.  A January 2005 VA treatment report 
also indicated a diagnosis of PTSD, delayed type.  

A May 2005 VA psychiatric examination report related 
diagnoses of panic disorder with agoraphobia, by history; 
mood disorder, not otherwise specified, by history; and 
personality disorder, not otherwise specified, with 
obsessive-compulsive, histrionic and borderline features.  
The examiner commented that in his opinion, the veteran 
certainly did not suffer from PTSD.  

A January 2006 VA treatment entry indicated diagnoses 
including PTSD, current and lifetime; major depressive 
disorder, current and recurrent; avoidant personality 
disorder, and paranoid personality disorder.  

The Board observes that in the evidence available at the time 
of the April 2003 RO decision, there were diagnoses referring 
to rule out PTSD, but no actual diagnoses of PTSD.  As noted 
previously, the April 2003 RO decision denied service 
connection for PTSD on the basis that the evidence showed 
that it had been determined that the veteran did not have 
PTSD.  

In the evidence since the April 2003 RO decision, there are 
clear diagnoses of PTSD.  There are also diagnoses where it 
is indicated that the veteran does not have PTSD.  

The Board finds that the current diagnoses of PTSD are 
evidence that is both new and material because the claim was 
previously denied due to lack of evidence showing any 
confirmed diagnosis of PTSD.  Therefore, the Board finds that 
such evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the April 
2003 RO decision is new and material, and thus the claim for 
service connection for PTSD is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors during his period of service.  The 
available service personnel records indicate that he was not 
awarded decorations evidencing combat.  He served aboard 
ships and submarines, including the USS Scorpion.  His 
occupational specialty for a period of service from August 
1963 to May 1967 was an ordinanceman, ammunition, explosives.  
He had a total of seven years, eight months, and 14 days of 
foreign and/or sea service.    

Post-service private and VA treatment records show treatment 
for variously diagnosed psychiatric problems, including 
multiple diagnoses of PTSD.  

The veteran has reported various stressors, including the 
incident of a seaman in the next bunk from the veteran 
hanging himself, although he did not actually witness the 
suicide.  A June 2002 entry noted that the veteran reported 
that he was stationed on the USS Scorpion from 1965 to 1967 
and that they were shot at by the Russians, but that the 
submarine was never hit.  A May 2004 VA treatment entry noted 
an additional stressor of being chased aboard the USS 
Scorpion by the Soviets with them firing weapons with large 
explosions.  

At the October 2006 Board hearing, the veteran also referred 
to the hanging death of a man who slept in the bunk next to 
him while he was in Philadelphia.  He stated that such 
occurred in August or September.  Review of his personnel 
records indicate he was in Philadelphia in 1968.  Such 
information is sufficient to permit verification of this 
claimed stressor, and an attempt through official sources 
should be made.  The veteran should also be provided another 
opportunity to provide more specific dates for his claimed 
stressors of the USS Scorpion being shot at by the Russians.  

Additionally, the Board notes that the veteran has received 
possible additional VA treatment.  A November 2005 VA 
treatment entry referred to diagnoses of PTSD at the 
Columbus, Ohio VA Outpatient Clinic as well as 15 years of 
treatment at the Dayton, Ohio VA Medical Center.  While VA 
has records from Dayton dating from October 1995 to February 
2003, prior records from that facility have not been 
obtained.  A July 2005 entry also referred to treatment at 
the Cleveland, Ohio VA Medical Center and the Cincinnati, 
Ohio VA Medical Center.  The most recent VA treatment reports 
of record are from the Chillicothe, Ohio VA Medical Center.  

As there are further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claims, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claims, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorders and dated since his separation 
from service, from Columbus, Ohio VA 
Outpatient Clinic; the Cleveland, Ohio VA 
Medical Center; the Cincinnati, Ohio VA 
Medical Center; the Dayton, Ohio VA 
Medical Center, and the Chillicothe, Ohio 
VA Medical Center.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
organization attempt to verify the 
veteran's alleged stressor of his 
bunkmate's hanging in Philadelphia in 
August or September 1968.  

4.  The veteran should be given an 
opportunity to provide more detailed 
information with respect to his other 
claimed stressors involving the Russians 
shooting at the USS Scorpion.  If 
sufficient information is provided, 
verification from official sources should 
be requested.    

5.  After completing any additional 
development deemed necessary, including a 
new VA examination if deemed warranted by 
the RO following receipt of additional 
relevant evidence, the claim should again 
be reviewed.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


